Case 1:20-cv-01263-UNA Document 1-10 Filed 09/21/20 Page 1 of 29 PageID #: 244




                                EXHIBIT J
                   Case 1:20-cv-01263-UNA Document   1-10 No.
                                              U.S. Patent  Filed 09/21/20 Page 2 of 29 PageID #: 245
                                                              8,797,853


         Claim 1                                                      RUCKUS DEVICES

A method for checking        The Ruckus Devices comprise wireless access points and routers that provide Quality of Service
permissibility to use a      (“QoS”) support in accordance with Wi-Fi Multimedia (WMM) and IEEE 802.1p and 802.11e
service, the service being   standards. The Ruckus Devices include, but are not limited to the R730. The Ruckus Devices
implemented in at least      perform a method for checking permissibility to use a service. The Ruckus Devices use QoS to
one communications           check the permissibility of the transmission of a packet stream (e.g., Voice, Video, etc.) in a
network, the                 communications network.
communication network
having an overall
transmission capacity,
the use of the service
comprising transmission
of at least one service-
specific traffic stream
which is assigned to the
service by an access
node which is assigned
to the service to the
communication network,
comprising:




                                                                                                                               1
                   Case 1:20-cv-01263-UNA Document   1-10 No.
                                              U.S. Patent  Filed 09/21/20 Page 3 of 29 PageID #: 246
                                                              8,797,853


         Claim 1                                                   RUCKUS DEVICES

A method for checking
permissibility to use a
service, the service being
implemented in at least
one communications
network, the
communication network
having an overall
transmission capacity,
the use of the service
comprising transmission
of at least one service-
specific traffic stream
which is assigned to the
service by an access
node which is assigned
to the service to the
communication network,
comprising:




                             Source: https://www.ruckuswireless.com/press/releases/20180717-new-ruckus-r730-first-iot-and-
                             lte-ready-80211ax-access-point-stadiums-public


                                                                                                                         2
                   Case 1:20-cv-01263-UNA Document   1-10 No.
                                              U.S. Patent  Filed 09/21/20 Page 4 of 29 PageID #: 247
                                                              8,797,853


         Claim 1                                                    RUCKUS DEVICES

A method for checking
permissibility to use a
service, the service being
implemented in at least
one communications
network, the
communication network
having an overall
transmission capacity,
the use of the service
comprising transmission
of at least one service-
specific traffic stream
which is assigned to the
service by an access
node which is assigned
to the service to the
communication network,
comprising:




                             Source: Ruckus FastIron QoS and Traffic Management Configuration Guide, 08.0.90, p. 11


                                                                                                                      3
                   Case 1:20-cv-01263-UNA Document   1-10 No.
                                              U.S. Patent  Filed 09/21/20 Page 5 of 29 PageID #: 248
                                                              8,797,853


         Claim 1                                                    RUCKUS DEVICES

A method for checking
permissibility to use a
service, the service being
implemented in at least
one communications
network, the
communication network
having an overall
transmission capacity,
the use of the service
comprising transmission
of at least one service-     Source: Ruckus FastIron QoS and Traffic Management Configuration Guide, 08.0.90, p. 24
specific traffic stream
which is assigned to the
service by an access
node which is assigned
to the service to the
communication network,
comprising:




                                                                                                                      4
                   Case 1:20-cv-01263-UNA Document   1-10 No.
                                              U.S. Patent  Filed 09/21/20 Page 6 of 29 PageID #: 249
                                                              8,797,853


         Claim 1                                                      RUCKUS DEVICES

A method for checking        The Ruckus Devices implement the service (e.g. VoIP, Video, etc.) in at least one communications
permissibility to use a      network (e.g., 802.11 network).
service, the service being
implemented in at least
one communications
network, the
communication network
having an overall
transmission capacity,
the use of the service
comprising transmission
of at least one service-
specific traffic stream
which is assigned to the
service by an access
node which is assigned
to the service to the
communication network,
comprising:


                             Source: Ruckus FastIron QoS and Traffic Management Configuration Guide, 08.0.90, p. 11




                                                                                                                                5
                   Case 1:20-cv-01263-UNA Document   1-10 No.
                                              U.S. Patent  Filed 09/21/20 Page 7 of 29 PageID #: 250
                                                              8,797,853


         Claim 1                                                    RUCKUS DEVICES

A method for checking        The communications network provided by the Ruckus Devices has an overall transmission capacity.
permissibility to use a      The overall transmission capacity is the capacity of the 802.11 network.
service, the service being
implemented in at least
one communications
network, the
communication network
having an overall
transmission capacity,
the use of the service
comprising transmission
of at least one service-
specific traffic stream
which is assigned to the
service by an access
node which is assigned
to the service to the
communication network,
comprising:




                             Source: Ruckus R730 Data Sheet, p. 3



                                                                                                                           6
                   Case 1:20-cv-01263-UNA Document   1-10 No.
                                              U.S. Patent  Filed 09/21/20 Page 8 of 29 PageID #: 251
                                                              8,797,853


         Claim 1                                                       RUCKUS DEVICES

A method for checking        The use of the service comprising transmission of at least one service-specific traffic stream which
permissibility to use a      is assigned to the service by an access node which is assigned to the service to the communication
service, the service being   network. The Ruckus Devices transmit at least one service-specific traffic stream, for example the
implemented in at least      traffic stream related to voice/video/background etc. The traffic stream is assigned to the service
one communications           by the Ruckus Device. The Ruckus Device is assigned to service the 802.11 network.
network, the
communication network        TC traffic category is a label for MSDUs that have a distinct user priority as viewed by higher layer
having an overall            entities for delivery over the same link. MAC entities determine the priority value for MSDUs that
transmission capacity,       belong to a particular traffic category by using the priority value provided with the MSDU at the
the use of the service       MAC service access point.
comprising transmission
of at least one service-
specific traffic stream
which is assigned to the
service by an access
node which is assigned
to the service to the
communication network,
comprising:



                             Source: Ruckus FastIron QoS and Traffic Management Configuration Guide, 08.0.90, p. 24




                                                                                                                                     7
                   Case 1:20-cv-01263-UNA Document   1-10 No.
                                              U.S. Patent  Filed 09/21/20 Page 9 of 29 PageID #: 252
                                                              8,797,853


         Claim 1                                                   RUCKUS DEVICES

A method for checking
permissibility to use a
service, the service being
implemented in at least
one communications
network, the
communication network
having an overall
transmission capacity,
the use of the service
comprising transmission
of at least one service-
specific traffic stream
which is assigned to the
service by an access
node which is assigned
to the service to the
communication network,
comprising:

                             Source: https://standards.ieee.org/standard/802_11-2012.html




                                                                                                       8
                   Case 1:20-cv-01263-UNA Document  1-10 No.
                                              U.S. Patent Filed 09/21/20 Page 10 of 29 PageID #: 253
                                                             8,797,853


         Claim 1                                                   RUCKUS DEVICES

A method for checking
permissibility to use a
service, the service being
implemented in at least
one communications
network, the
communication network
having an overall
transmission capacity,
the use of the service
comprising transmission
of at least one service-
specific traffic stream
which is assigned to the
service by an access
node which is assigned
to the service to the
communication network,
comprising:


                             Source: https://standards.ieee.org/standard/802_1Q-2018.html




                                                                                                       9
                   Case 1:20-cv-01263-UNA Document  1-10 No.
                                              U.S. Patent Filed 09/21/20 Page 11 of 29 PageID #: 254
                                                             8,797,853


         Claim 1                                                   RUCKUS DEVICES

A method for checking
permissibility to use a
service, the service being
implemented in at least
one communications
network, the
communication network
having an overall
transmission capacity,
the use of the service
comprising transmission
of at least one service-
specific traffic stream
which is assigned to the
service by an access
node which is assigned
to the service to the
communication network,
comprising:
                             Source: https://standards.ieee.org/standard/802_1Q-2018.html




                             Source: https://standards.ieee.org/standard/802_1Q-2018.html




                                                                                                       10
                   Case 1:20-cv-01263-UNA Document  1-10 No.
                                              U.S. Patent Filed 09/21/20 Page 12 of 29 PageID #: 255
                                                             8,797,853


         Claim 1                                                   RUCKUS DEVICES

A method for checking
permissibility to use a
service, the service being
implemented in at least
one communications
network, the
communication network
having an overall
transmission capacity,
the use of the service
comprising transmission
of at least one service-
specific traffic stream
which is assigned to the
service by an access
node which is assigned
to the service to the
communication network,       Source: https://standards.ieee.org/standard/802_1Q-2018.html
comprising:




                                                                                                       11
                   Case 1:20-cv-01263-UNA Document  1-10 No.
                                              U.S. Patent Filed 09/21/20 Page 13 of 29 PageID #: 256
                                                             8,797,853


         Claim 1                                                   RUCKUS DEVICES

A method for checking
permissibility to use a
service, the service being
implemented in at least
one communications
network, the
communication network
having an overall
transmission capacity,
the use of the service
comprising transmission
of at least one service-
specific traffic stream
which is assigned to the
service by an access
node which is assigned
to the service to the
communication network,
comprising:


                             Source: https://standards.ieee.org/standard/802_1Q-2018.html




                                                                                                       12
                   Case 1:20-cv-01263-UNA Document  1-10 No.
                                              U.S. Patent Filed 09/21/20 Page 14 of 29 PageID #: 257
                                                             8,797,853


         Claim 1                                                      RUCKUS DEVICES

analyzing the use of the     The Ruckus Devices analyze the use of the service with an access control function which is assigned
service with an access       to the access node. The Ruckus Devices analyze the service (e.g., voice/video/background) with an
control function which is    access control function (e.g., the function resulting from a call to the ADDTS function) which is
assigned to the access       assigned to the access node.
node; and
                             The ADDTS function results in analysis of the use of the service via the TSPEC element defined in
                             the primitive, TSPEC element further contains information about the QOS parameters.




                             Source: https://standards.ieee.org/standard/802_11-2012.html

                                                                                                                                 13
                   Case 1:20-cv-01263-UNA Document  1-10 No.
                                              U.S. Patent Filed 09/21/20 Page 15 of 29 PageID #: 258
                                                             8,797,853


         Claim 1                                                   RUCKUS DEVICES

analyzing the use of the
service with an access
control function which is
assigned to the access
node; and




                             Source: https://standards.ieee.org/standard/802_11-2012.html




                             Source: https://standards.ieee.org/standard/802_11-2012.html

                                                                                                       14
                   Case 1:20-cv-01263-UNA Document  1-10 No.
                                              U.S. Patent Filed 09/21/20 Page 16 of 29 PageID #: 259
                                                             8,797,853


         Claim 1                                                   RUCKUS DEVICES

analyzing the use of the
service with an access
control function which is
assigned to the access
node; and




                             Source: https://standards.ieee.org/standard/802_11-2012.html

                                                                                                       15
                   Case 1:20-cv-01263-UNA Document  1-10 No.
                                              U.S. Patent Filed 09/21/20 Page 17 of 29 PageID #: 260
                                                             8,797,853


         Claim 1                                                   RUCKUS DEVICES

analyzing the use of the
service with an access
control function which is
assigned to the access
node; and




                             Source: https://standards.ieee.org/standard/802_11-2012.html




                                                                                                       16
                   Case 1:20-cv-01263-UNA Document  1-10 No.
                                              U.S. Patent Filed 09/21/20 Page 18 of 29 PageID #: 261
                                                             8,797,853


         Claim 1                                                   RUCKUS DEVICES

analyzing the use of the
service with an access
control function which is
assigned to the access
node; and




                             Source: https://standards.ieee.org/standard/802_11-2012.html




                             Source: https://standards.ieee.org/standard/802_1Q-2018.html




                                                                                                       17
                   Case 1:20-cv-01263-UNA Document  1-10 No.
                                              U.S. Patent Filed 09/21/20 Page 19 of 29 PageID #: 262
                                                             8,797,853


         Claim 1                                                   RUCKUS DEVICES

analyzing the use of the
service with an access
control function which is
assigned to the access
node; and




                             Source: https://standards.ieee.org/standard/802_1Q-2018.html




                                                                                                       18
                   Case 1:20-cv-01263-UNA Document  1-10 No.
                                              U.S. Patent Filed 09/21/20 Page 20 of 29 PageID #: 263
                                                             8,797,853


         Claim 1                                                   RUCKUS DEVICES

analyzing the use of the
service with an access
control function which is
assigned to the access
node; and




                             Source: https://standards.ieee.org/standard/802_1Q-2018.html




                                                                                                       19
                  Case 1:20-cv-01263-UNA Document  1-10 No.
                                             U.S. Patent Filed 09/21/20 Page 21 of 29 PageID #: 264
                                                            8,797,853


        Claim 1                                                      RUCKUS DEVICES

checking, via the access    The Ruckus Devices practice checking, via the access control function (e.g., MAC sublayer with
control function, without   ADDTS function), without further interrogations at internal transmission nodes of the
further interrogations at   communications network, whether the use of the service (e.g., voice/video/background) is
internal transmission       permitted, the checking performed taking into account an available capacity, which is determined
nodes of the                taking into account the overall transmission capacity (e.g., bandwidth parameters), and available
communications              to the access node for transmitting traffic streams to the communications network. As part of the
network, whether the        Stream Reservation Protocl, the Ruckus Devices check to see if it can reserve the bandwidth and
use of the service is       then passes the reservation request on to the next hop in the network.
permitted, the checking
performed taking into       The available admission capacity list comprises a sequence of available admission capacity fields,
account an available        for the corresponding user priority or traffic. The ADDTS function does not interrogate the internal
capacity, which is          transmission nodes in the communication network when performing this check.




                            Source: https://standards.ieee.org/standard/802_11-2012.html

                                                                                                                              20
                  Case 1:20-cv-01263-UNA Document  1-10 No.
                                             U.S. Patent Filed 09/21/20 Page 22 of 29 PageID #: 265
                                                            8,797,853


        Claim 1                                                   RUCKUS DEVICES

checking, via the access
control function, without
further interrogations at
internal transmission
nodes of the
communications
network, whether the
use of the service is
permitted, the checking
performed taking into
account an available
capacity, which is




                            Source: https://standards.ieee.org/standard/802_1Q-2018.html




                                                                                                      21
                  Case 1:20-cv-01263-UNA Document  1-10 No.
                                             U.S. Patent Filed 09/21/20 Page 23 of 29 PageID #: 266
                                                            8,797,853


        Claim 1                                                   RUCKUS DEVICES

checking, via the access
control function, without
further interrogations at
internal transmission
nodes of the
communications
network, whether the
use of the service is
permitted, the checking
performed taking into
account an available
capacity, which is




                            Source: https://standards.ieee.org/standard/802_1Q-2018.html

                                                                                                      22
                  Case 1:20-cv-01263-UNA Document  1-10 No.
                                             U.S. Patent Filed 09/21/20 Page 24 of 29 PageID #: 267
                                                            8,797,853


        Claim 1                                                   RUCKUS DEVICES

checking, via the access
control function, without
further interrogations at
internal transmission
nodes of the
communications
network, whether the
use of the service is
permitted, the checking
performed taking into
account an available
capacity, which is




                            Source: https://standards.ieee.org/standard/802_1Q-2018.html

                                                                                                      23
                  Case 1:20-cv-01263-UNA Document  1-10 No.
                                             U.S. Patent Filed 09/21/20 Page 25 of 29 PageID #: 268
                                                            8,797,853


        Claim 1                                                   RUCKUS DEVICES

checking, via the access
control function, without
further interrogations at
internal transmission
nodes of the
communications
network, whether the
use of the service is
permitted, the checking
performed taking into
account an available
capacity, which is




                            Source: https://standards.ieee.org/standard/802_11-2012.html




                                                                                                      24
                  Case 1:20-cv-01263-UNA Document  1-10 No.
                                             U.S. Patent Filed 09/21/20 Page 26 of 29 PageID #: 269
                                                            8,797,853


        Claim 1                                                       RUCKUS DEVICES

determined taking into      The available capacity is determined taking into account the overall transmission capacity, and
account the overall         available to the access node for transmitting traffic streams to the communications network. The
transmission capacity,      checking includes determining the Peak Data Rate field, i.e., maximum allowable data rate for
and available to the        transport of MSDUs or A-MSDUs belonging to this TS [traffic streams].
access node for
transmitting traffic        The “Insufficient QOS capacity for current traffic streams” failure code suggests that the whether
streams to the              the service usage comprising of that particular traffic streams is possible or not and thus is done on
communications              the basis of transmission capacity and QOS capacity available.
network.




                            Source: https://standards.ieee.org/standard/802_11-2012.html

                                                                                                                               25
                  Case 1:20-cv-01263-UNA Document  1-10 No.
                                             U.S. Patent Filed 09/21/20 Page 27 of 29 PageID #: 270
                                                            8,797,853


        Claim 1                                                   RUCKUS DEVICES

determined taking into
account the overall
transmission capacity,
and available to the
access node for
transmitting traffic
streams to the
communications
network.


                            Source: https://standards.ieee.org/standard/802_11-2012.html




                            Source: https://standards.ieee.org/standard/802_11-2012.html




                                                                                                      26
                  Case 1:20-cv-01263-UNA Document  1-10 No.
                                             U.S. Patent Filed 09/21/20 Page 28 of 29 PageID #: 271
                                                            8,797,853


        Claim 1                                                   RUCKUS DEVICES

determined taking into
account the overall
transmission capacity,
and available to the
access node for
transmitting traffic
streams to the
communications
network.




                            Source: https://standards.ieee.org/standard/802_1Q-2018.html




                                                                                                      27
                  Case 1:20-cv-01263-UNA Document  1-10 No.
                                             U.S. Patent Filed 09/21/20 Page 29 of 29 PageID #: 272
                                                            8,797,853


        Claim 1                                                   RUCKUS DEVICES

determined taking into
account the overall
transmission capacity,
and available to the
access node for
transmitting traffic
streams to the
communications
network.




                            Source: https://standards.ieee.org/standard/802_1Q-2018.html




                                                                                                      28
